DETAILED ACTION


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US PG-Pub 2009/0262963 in view of Sasaki JP2007312081.

Regarding claim 1, Inoue teaches a vehicle audio system (Fig. 1), comprising: 
a first driver's seat speaker that is disposed in front of a driver's seat, facing towards the driver's seat (Fig. 1-DR); 
a second driver's seat speaker that is disposed at a side of a front passenger's seat in a vehicle width direction relative to the first driver's seat speaker in front of the driver's seat, that faces towards the driver's seat (Fig. 1-DL);

a second front passenger's seat speaker that is disposed at a side of the driver's seat in a vehicle width direction relative to the first front passenger's seat speaker in front of the front passenger's seat, that faces towards the front passenger's seat (Fig. 1-PR).
Inoue failed to teach a narrower directivity and a delay processing unit that causes an audio signal, which is output to whichever of the first driver's seat speaker or the second driver's seat speaker is closest to the driver's seat, to be delayed relative to an audio signal that is output to whichever of the first driver's seat speaker or the second driver's seat speaker is furthest from the driver's seat, and that causes an audio signal, which is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is closest to the front passenger's seat, to be delayed relative to an audio signal that is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is furthest from the front passenger's seat.  
However, Sasaki teaches a delay processing unit that causes an audio signal, which is output to whichever of the first driver's seat speaker or the second driver's seat speaker is closest to the driver's seat, to be delayed relative to an audio signal that is output to whichever of the first driver's seat speaker or the second driver's seat speaker is furthest from the driver's seat, and that causes an audio signal, which is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is closest to the front passenger's seat, to be delayed relative to an audio signal that is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is furthest from the front passenger's seat (Fig. 1 & Fig. 4 & [0007] & [0030] & [0032]: having the driver at location-2 with two loudspeaker-15R & 15L, which are asymmetrical, therefore to align the two audio signals, a delay-141 is place on the closest loudspeaker).

In addition, while the combination does not explicitly teach one of the loudspeaker having a narrower directivity. However, Inoue does teaches were the filter can have different values which can make certain speakers narrower than others ([0059]:  the high pass filters 15L, 15R, 16L and 16R can have its lower frequency on any number in the range of +/-50hz to +/-100hz, making more narrower speakers and less narrower speakers). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it would be an inventor choice to select to have a certain loudspeaker narrower.


Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US PG-Pub 2009/0262963 in combination with Sasaki JP2007312081 in view of Mizuno US PG-Pub 2012/0314889.

Regarding claim 2, Inoue teaches a vehicle audio system (Fig. 1), comprising: 
a first driver's seat speaker that is disposed in front of a driver's seat, facing towards the driver's seat (Fig. 1-DR); 
a second driver's seat speaker that is disposed at a side of a front passenger's seat in a vehicle width direction relative to the first driver's seat speaker in front of the driver's seat, that faces towards the driver's seat (Fig. 1-DL);

a second front passenger's seat speaker that is disposed at a side of the driver's seat in a vehicle width direction relative to the first front passenger's seat speaker in front of the front passenger's seat, that faces towards the front passenger's seat (Fig. 1-PR).
Inoue failed to teach a narrower directivity and a delay processing unit that causes an audio signal, which is output to whichever of the first driver's seat speaker or the second driver's seat speaker is closest to the driver's seat, to be delayed relative to an audio signal that is output to whichever of the first driver's seat speaker or the second driver's seat speaker is furthest from the driver's seat, and that causes an audio signal, which is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is closest to the front passenger's seat, to be delayed relative to an audio signal that is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is furthest from the front passenger's seat.  
However, Sasaki teaches a delay processing unit that causes an audio signal, which is output to whichever of the first driver's seat speaker or the second driver's seat speaker is closest to the driver's seat, to be delayed relative to an audio signal that is output to whichever of the first driver's seat speaker or the second driver's seat speaker is furthest from the driver's seat, and that causes an audio signal, which is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is closest to the front passenger's seat, to be delayed relative to an audio signal that is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is furthest from the front passenger's seat (Fig. 1 & Fig. 4 & [0007] & [0030] & [0032]: having the driver at location-2 with two loudspeaker-15R & 15L, which are asymmetrical, therefore to align the two audio signals, a delay-141 is place on the closest loudspeaker).

In addition, while the combination does not explicitly teach one of the loudspeaker having a narrower directivity. However, Inoue does teaches were the filter can have different values which can make certain speakers narrower than others ([0059]:  the high pass filters 15L, 15R, 16L and 16R can have its lower frequency on any number in the range of +/-50hz to +/-100hz, making more narrower speakers and less narrower speakers). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it would be an inventor choice to select to have a certain loudspeaker narrower.
The combination failed to teach the same system apply to the back seat passengers.
However, Mizuno teaches having a system that is being apply to the front passenger and the rear passengers (Fig. 26: the system has similar system and loudspeakers for the front passengers and the rear passengers).
The combination and Mizuno are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because applying the same system on another location will just give the rear passenger the same experience as the front passenger.


Regarding claim 4, the combination teaches a delay processing unit that causes an audio signal, which is output to whichever of the first driver's seat speaker or the second driver's seat speaker is closest to the driver's seat; delayed relative to an audio signal that is output to the first speaker and to whichever of the first driver's seat speaker or the second driver's seat speaker is furthest from the driver's seat, and also causes an audio signal, which is output to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is closest to the front passenger's seat, to be delayed relative to an audio signal that is output to the second speaker and to whichever of the first front passenger's seat speaker or the second front passenger's seat speaker is furthest from the front passenger's seat (Sasaki, Fig. 1 & Fig. 4 & [0007] & [0030] & [0032]: having the driver at location-2 with two loudspeaker-15R & 15L, which are asymmetrical, therefore to align the two audio signals, a delay-141 is place on the closest loudspeaker).
The combination failed to teach a first rear speaker that is provided at a side of the front passenger's seat relative to a rear passenger's seat; and a second rear speaker that is provided at a side of the driver's seat relative to the rear passenger's seat.
However, Mizuno teaches a first rear speaker that is provided at a side of the front passenger's seat relative to a rear passenger's seat; and a second rear speaker that is provided at a side of the driver's seat relative to the rear passenger's seat (Fig. 26: 10b and 10d).
The combination and Mizuno are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having multiple loudspeaker provides surround sound.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654